IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 19, 2008

                                     No. 07-60626                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DON PARKER

                                                  Plaintiff-Appellant
v.

TYSON FOODS INC; RICHARD SHEWMAKER, Individually

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The District Court granted summary judgment in favor of Defendants-
Appellees Tyson Foods, Inc. et al., and declined to exercise supplemental
jurisdiction over Plaintiff-Appellant Don Parker’s state law claims. Accordingly,
the District Court dismissed Parker’s federal claims with prejudice and his state
law claims without prejudice. We affirm for essentially the same reasons given
in the July 9, 2007, Memorandum Opinion and Order of the District Court.
AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.